DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kajita does not teach that multiple distortion corrections are applied for a frame, stating that the reference teaches separate corrections being applied to separate images or multiple modes of distortion correction being applied without applying multiple corrections to a single frame. However, the previously cited figures do show multiple corrections to the same image- at least settings 2 and 18 in fig. 6 and settings 2 and 7 in fig. 11. Applicant argues that, in Kajita, the correction is applied to the image signals before display, rather than applying corrections to separate images and blending them. Examiner notes that Kajita is relied upon to teach the applying of a first and second one or more distortion correction meshes, while Tsujimoto is relied upon to blend component layers to generate a composite corrected image. 
Applicant argues that, in Chen, the multiple sub-profiles are not applied separately, and so Kajita in view of Chen fails to teach or suggest “wherein the first one or more distortion corrections are to perform radial aberration compensation” and “wherein the second one or more distortion corrections are to perform chromatic aberration compensation.” Examiner notes that Kajita is relied upon to teach the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (U.S. Publication 2007/0268316) in view of Chen (U.S. Publication 2013/0124159) and Tsujimoto (U.S. Publication 2010/0090929).

As to claim 21, Kajita discloses a head-mounted display system comprising:
an electronic display device, the display to present an image to be viewed (fig. 4; fig. 5; p. 2, sections 0029-0030; p. 3, section 0048; an electronic head-mounted display presents an image to be viewed monoscopically or stereoscopically); 

apply, for a frame (p. 5, section 0084; p. 6, sections 0092-0093; an image as part of a video, which would read on a frame, is processed), a first one or more distortion meshes to an image generated for display, the first one or more distortion meshes to compensate for distortion to be caused by the display when the image is viewed via the display (fig. 6; fig. 9; fig. 11; p. 4, sections 0060-0061; p. 5, section 0081; p. 7, section 0114; p. 10, section 0155; p. 11, section 0186; the distortion caused by the display is corrected via points in a grid being mapped to other locations, deforming the grid and reading on a distortion mesh; the distortion is compensated by two different correctors implementing two different display corrections);
apply, for a frame (p. 5, section 0084; p. 6, sections 0092-0093; an image as part of a video, which would read on a frame, is processed), a second one or more distortion meshes to the image generated for display, the second one or more distortion meshes to compensate for distortion to be caused by the display when the image is viewed via the display (fig. 6; fig. 9; fig. 11; p. 4, sections 0060-0061; p. 5, section 0081; p. 7, section 0114; p. 10, section 0155; p. 11, section 0186; the distortion caused by the display is corrected via points in a grid being mapped to other locations, deforming the grid and reading on a distortion mesh; the distortion is compensated by two different correctors implementing two different display corrections) and present the corrected image to the electronic display device (fig. 5, element 502; p. 7, section 0108; a corrected image is output to the display unit).

While a lens would generally be a part of an HMD that potentially distorts an image viewed, Kajita does not explicitly disclose that the HMD includes a lens and display is via the lens. Further, Kajita does not explicitly disclose chromatic aberration compensation applied to multiple layers and a buffer to which the composite corrected image is written. Tsujimoto, however, does disclose that the display includes a lens that is corrected for (p. 1, section 0007; p. 5, section 0089; p. 19, section 0137), and that chromatic aberration compensation is applied to multiple layers (p. 10, sections 0157-0160; chromatic aberration compensation is applied to an R color component layer, a G color component layer, and a B color component layer), which are blended to generate a composite corrected image (fig. 9; fig. 18; p. 6, section 0102; p. 7, sections 0110-0113; p. 10, sections 0155-0160; the component layers are combined/blended for 

As to claim 22, Tsujimoto and Kajita disclose a head mounted display system, as noted in the rejection to claim 21. Chen discloses a system additionally comprising multiple lenses that are compensated (p. 2, section 0008; p. 3-4, section 0033; p. 4, section 0036; multiple lens profiles are given to support multiple lenses for use in the system). Motivation for the combination of references is given in the rejection to claim 21.

As to claim 23, Tsujimoto and Kajita disclose a head mounted display system as noted in the rejection to claim 21. Chen discloses one or more cameras as part of the display system (p. 1, sections 0005-0006). Motivation for the combination of references is given in the rejection to claim 21.



As to claim 25, Kajita discloses utilizing a distortion grid/mesh for correction, as discussed in the rejection to claim 21. Further, Tsujimoto discloses a head mounted display system wherein distortion correction occurs to the channels of multiple layers, as noted in the rejection to claim 21. Further, Chen discloses wherein the processor is to pre-warp multiple color channels of the image via the second one or more distortion corrections to compensate for chromatic aberration caused by the lens before the image is presented via the electronic display device (p. 7, sections 0068-p. 8, section 0074; p. 3, section 0032-p. 4, section 0033; p. 4, section 0037; the profile is applied on a per-color channel basis and reads on a “pre-warp” since it is before output). Motivation for the combination of references is given in the rejection to claim 21.

As to claim 26, Tsujimoto and Kajita disclose a head mounted display system, as noted in the rejection to claim 21. Further, Chen discloses wherein the processor is to separately distort multiple different color channels while compensating for the chromatic aberration (p. 7, sections 0068-p. 8, section 0074; p. 3, section 0032-p. 4, section 0033; p. 4, section 0037; separate transformations are applied to red, green, and blue 

As to claim 27, Tsujimoto and Kajita disclose a head mounted display system, and Kajita discloses correction via distortion meshes as noted in the rejection to claim 21. Further, Chen discloses wherein the multiple different color channels include a red, green, and blue color channel and each of the multiple different color channels is associated with a separate distortion correction (p. 7, sections 0068-p. 8, section 0074; p. 3, section 0032-p. 4, section 0033; p. 4, section 0037; separate transformations are applied to red, green, and blue channels based off of their relative differences). Motivation for the combination of references is given in the rejection to claim 21.

As to claim 28, see the rejection to claim 21. Further, Kajita discloses the system implemented in one or more non-transitory machine readable media storing instructions executed by one or more processors to perform operations (p. 11, section 0189-p. 12, section 0193).

As to claim 29, Kajita discloses automatically generating the first one or more distortion meshes for use in performing distortion correction (p. 4, sections 0059-0064; the grid mappings, which read on the claimed distortion meshes, are calculated automatically by the system).

As to claim 30, see the rejection to claims 24 and 29.

As to claim 31, see the rejection to claims 25-27.

As to claim 32, see the rejection to claim 25.

As to claim 33, see the rejection to claim 26.

As to claim 34, see the rejection to claim 27.

As to claim 35, see the rejection to claim 27.

As to claim 36, see the rejection to claim 21.

As to claim 37, see the rejection to claim 29.

As to claim 38, see the rejection to claim 30.

As to claim 39, see the rejection to claim 31.

As to claim 40, see the rejections to claims 25 and 27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AARON M RICHER/Primary Examiner, Art Unit 2612